J-A14013-22

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.0.P. 65.37

IN RE: D.L. : IN THE SUPERIOR COURT OF
: PENNSYLVANIA

APPEAL OF: D.L.

No. 1673 MDA 2021

Appeal from the Order Entered November 19, 2021
In the Court of Common Pleas of Berks County Civil Division at No(s):
142-21-MH

BEFORE: BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*
MEMORANDUM BY BENDER, P.J.E.: FILED: AUGUST 1, 2022

This is an appeal from a determination that arose following the filing of
a petition requesting the extension of the involuntary commitment of
Appellant, D.L., for a period of 90 days. After review, we affirm.

In the trial court’s abbreviated Pa.R.A.P. 1925(a) opinion, filed on

January 19, 2022, the court stated in its entirety:

This case arises from a hearing under the Mental Health
Procedures Act, 50 P.S. § 7103 et seq. (“MHPA”)[,] before the
Berks County mental health review officer [(*MHRO”)] on a
petition to extend, for a period of up to 90 days, the involuntary
commitment of [D.L.] at Haven Behavioral Hospital [(“Hospital”)]
in Reading, Berks County, Pennsylvania. On October 20, 2021, a
hearing was held by this [c]ourt in the above captioned matter on
D.L.’s Petition for Review of the Certification for Extended
Involuntary Commitment. Following that hearing, the [c]Jourt
issued an order affirming the Certification for Extended
Involuntary Commitment as well as an Opinion in support thereof

 

“ Former Justice specially assigned to the Superior Court.
J-A14013-22

on November 19, 2021. On December 20, 2021, D.L., through
counsel, filed the instant appeal [from] this [c]ourt’s November
19, 2021 Decision and Order. On December 22, 2021, this [c]ourt
directed counsel for D.L. to file their [Pa.R.A.P. 1925(b)] Concise
Statement of Errors Complained of on Appeal[,] and counsel for
D.L. filed their Statement on January 12, 2022, raising the
following issues which are in verbatim form in relevant part as
follows:

1. The Hospital failed to present sufficient evidence to
support the involuntary commitment of Appellant
where testimony could not establish to a reasonable
degree of medical certainty that Appellant had a
mental illness that would be applicable for involuntary
commitment under the Mental Health Procedures Act.

2. The Hospital failed to present sufficient evidence to
support involuntary commitment where testimony
could not provide any clear and present danger
Appellant posed to herself or others outside of
expressions Appellant made regarding using a firearm
to protect herself in her own home if her home were
invaded, and Dr. Coldren’s testimony established the
main factor in extending her commitment was her
refusal to take medication prescribed by the
[H]ospital.

3. The involuntary commitment of Appellant was
against the weight of the evidence where Dr. Coldren
never confirmed whether Appellant had a firearm or
the ability to pose a clear and present danger to
others.

4. The involuntary commitment of Appellant was
against the weight of the evidence where Dr. Coldren
discharged Appellant with a diagnosis of dementia and
had considered dementia as a possible diagnosis
throughout her inpatient stay despite a diagnosis of
unspecified psychosis being provided for the purposes
of the involuntary commitment.

Pursuant to Pennsylvania Rule of Appellate Procedure 1925(a),

the reasons for this [c]ourt's November 19, 2021 Decision and
Order already appearing of record and addressing each of D.L.’s

-2?-
J-A14013-22

Errors Complained of on Appeal, the Superior Court is directed to

this [c]ourt's Decision and Order dated November 19, 2021, where

the detailed reasons for this [c]ourt’s Order are delineated.

Trial Court’s Pa.R.A.P. 1925(a) Opinion, 1/19/2022, at 1-2.

We must begin by determining whether D.L.’s case “is appealable,
because appealability implicates our jurisdiction.” In the Interest of J.M.,
219 A.3d 645, 650 (Pa. Super. 2019) (citing In Interest of N.M., 186 A.3d
998, 1006 (Pa. Super. 2018) (quoting Kulp v. Hrivnak, 765 A.2d 796, 798
(Pa. Super. 2018) (“[Since we] lack jurisdiction over an unappealable order,
it is incumbent on us to determine, ... whether the appeal is taken from an
appealable order.”)). “Jurisdiction is purely a question of law; the appellate
standard of review is de novo and the scope of review plenary.” Id.

Upon receipt of D.L.’s Notice of Appeal and Docketing Statement, this

Court issued a Rule to Show cause, indicating that:

Appellant purports to appeal from the “Judgement entered on this
matter November 19, 2021.” Review of the trial court docket
reveals a “miscellaneous” docket entry on that date. The trial
court’s Pa.R.A.P. 1925(a) opinion dated January 18, 2022, and
filed January 19, 2022, states that the trial court “issued an order
affirming the Certification for Extended Involuntary Commitment
as well as an Opinion in support thereof on November 19, 2021.”
It is unclear, however, whether the trial court entered an order on
November 19, 2021, as the document filed on November 19,
2021, does not state whether it is an opinion or an order.

Rule to Show Cause Order, 2/15/2022. D.L.’s counsel filed a timely response
as directed by this Court in the Rule to Show Cause Order. The response

provided, in part, the following:

Appellant, D.L., through her counsel[,] Andrew Scott, Esq.,
represents that the docket with the prothonotary of the Berks

-3-
J-A14013-22

County Court of Common Pleas has been reviewed and only the
document filed by the Honorable Madelyn S. Fudeman on
November 19, 2021, was located and nothing else marked as an
order after the de novo hearing was found. There is no
disagreement, and I have no authority to suggest otherwise, that
a final order is required to pursue this appeal. The document
dated November 19, 2021, does not specify whether it is an
opinion or order and the content does not make clear which it is
either. However, our response would be that this should be
treated as a de facto order as it was understood that this affirmed
the MHRO decision. This was filed after a de novo hearing was
held in this matter on October 20, 2021, and as of the writing of
this letter, no separate order was ever filed.

In further support of this notion, the Honorable Madelyn S.
Fudeman’s 1925(a) opinion filed on January 19, 2022, refers to
Appellant’s appeal as arising from “this [c]ourt’s November 19,
2021 Decision and Order.” The Judge incorporated her November
19, 2021 filing as forming the basis for her 1925(a) opinion, and
further directs the Superior Court to refer to its “Decision and
Order dated November 19, 2021....” It appears clear from the
record that the document was to be taken as a Decision and Order
in this matter. Admittedly, the docket of the lower court labels
the Decision and Order as “Miscellaneous,” but the dockets for
Civil Commitments in Berks County are also exceedingly sparse in
the information they provide[,] which in consideration on how to
square this with Pa.R.A.P. 301, ... should arguably militate towards
a more liberal interpretation.

D.L.’s Responsive Letter, 2/23/2022, at 1-2. The letter concludes that the
trial court’s decision “is sufficiently clear for the Superior Court to render a
decision and that to quash the appeal at this stage unnecessarily delay[s] a
resolution in this matter.” Id. In response, this Court discharged the Rule to
Show Cause, but indicated that this issue could be revisited by this panel. We
do revisit the issue because, as noted above, the appealability implicates our

jurisdiction. See J.M., 219 A.2d at 650.
J-A14013-22

We begin by noting that the Hospital, with reliance on Pa.R.A.P.
301(a)(1), asserts that no order is appealable unless entered on the trial
court’s docket. Moreover, the Hospital contends that no order was entered;
rather the November 19, 2021 decision was entered as “misc.” and contained
no information regarding the giving of notice as required by Pa.R.Civ.P.
236(b). The Hospital further cites Frazier v. City of Philadelphia, 735 A.2d
113, 115 (Pa. 1999), for the proposition that “an order is not appealable until
it is entered on the docket with the required notation that appropriate notice
has been given.” Additionally, the Hospital points out that an appeal must be
taken from the trial court’s order, not from an opinion, relying on Lengyel v.
Frank Black, Jr. Inc., 438 A.2d 1003, 1004 (Pa. Super. 1981), which states
that “[a]ppeals do not lie from a mere opinion of the inferior court, since even
though the appellate court can infer from the opinion filed what was intended,
it can neither affirm nor reverse a decree which has never been entered.”

Although not mentioned by the Hospital, the Frazier opinion further
explains that the fact that,

the parties may have received notice of the order does not alter

the formal date of its entry and the associated commencement of

the period allowed for appeal for purposes of the rules. The

procedural requirements reflected in the rules serve to promote

clarity, certainty and ease of determination, so that an appellate
court will immediately know whether an appeal was perfected in

a timely manner, thus eliminating the need for a case-by-case

factual determination.

Frazier, 735 A.2d at 115. As inthe instant case, the appellant in the Frazier

case had received notice of the judgment, but “because there was no

-5-
J-A14013-22

corresponding entry in the docket, formal entry of the order did not occur
under the rules, and the appeal period was not triggered.” Id. Therefore,
only after the actual notation was placed on the docket and Frazier perfected
his appeal within thirty days after the notation was entered on the docket, his
appeal was considered timely. Accordingly, our Supreme Court remanded the
case for consideration of the merits.

Here, the trial court’s identifying of its November 19, 2021 decision as
an opinion and order does not meet the directives as stated in the Frazier
decision. However, as noted in Appellant D.L.’s brief, Pa.R.A.P. 105(a)
provides some guidance, stating that:

Rule 105. Waiver and Modification of Rules

(a) Liberal construction and modification of rules. These

rules shall be liberally construed to secure the just, speedy

and inexpensive determination of every matter to which

they are applicable In the interest of expediting decision or

for other good cause shown, an appellate court may, except

as otherwise provided in Subdivision (b) of this rule,

disregard the requirements or provisions of any of these

rules in a particular case on application of a party or on its

own motion and may order proceedings in accordance with

its direction.
With reliance on Rule 105, which allows this Court to disregard requirements
stated in any of the rules, it is apparent that, although the trial court did not
specifically identify its decision entered on November 19, 2021, it clarified its
intent that that document was a decision and order in its Rule 1925(a)

Opinion. Moreover, by incorporating its November 19, 2021 “Decision and

Order” into its Rule 1925(a) opinion, the issues identified by Appellant D.L.

-6-
J-A14013-22

were addressed by the trial court. Additionally, it is apparent that the parties
were aware that the November 19, 2021 document was an affirmation of the
MHRO’s decision and that the Hospital would not be prejudiced if the appeal
went forward. Clearly, the error rested on the trial court’s failure to properly
label the document and include the fact that notice to the parties of the entry
of the document on the docket was provided. We do not condone these
failures; however, because the parties were aware of the trial court’s
determination and Appellant D.L.’s appeal was timely, we will proceed with
our review of the trial court’s decision to affirm the MHRO’s decision to extend
the involuntary commitment of D.L. for ninety days.

Despite D.L.’s listing of four separate issues in her Concise Statement,
her brief contains only one substantive issue, stating “[w]hether the [H]ospital
failed to present sufficient evidence to support the involuntary commitment of
D.L. where testimony could not establish to a reasonable degree of medical
certainty that Appellant had a mental illness that would be applicable for
involuntary commitment under the [MHPA].” D.L.’s brief at 4. To address
this issue, “we must determine whether there is evidence in the record to
justify the [trial] court’s findings.” In re S.M., 176 A.3d 927, 935 (Pa. Super.
2017) (quoting 7.7., 875 A.2d 1123, 1126 (Pa. Super. 2005)). Moreover, “we
must accept the trial court’s findings of fact that have support in the record,

[but] we are not bound by its legal conclusions from those facts.” Id.
J-A14013-22

We have reviewed the extensive certified record, the briefs of the
parties, the applicable law, and the thorough and well-crafted opinions
authored by the Honorable Madelyn S. Fudeman of the Court of Common Pleas
of Berks County, dated January 18, 2022, and November 19, 2021. We
conclude that Judge Fudeman’s comprehensive opinions properly dispose of
the issue presented by Appellant D.L. on appeal and we discern no abuse of
discretion or error of law. Accordingly, we adopt Judge Fudeman’s opinions
as our own and affirm the de facto order extending D.L.’s involuntary
commitment.

Order affirmed.

Judgment Entered.

 

Joseph D. Seletyn, Es
Prothonotary

Date: 08/01/2022
Circulated 07/18/2022 01 ogfik

IN THE COURT OF COMMON PLEAS

IN RE: D.L.
BERKS COUNTY, PENNSYLVANIA
MENTAL HEALTH j= 3
me 8
Superior Court No, 1673 MDA208, Sy
Trial CourtNo. 14-21MH 2 im
go
The Honorable Madelyn S. Fudemgn  ~2. The Hospital failed to present sufficient evidence to support involuntary
commitment where testimony could not provide any clear and present danger
Appellant posed to herself or others outside of expressions Appellant made
regarding using a firearm to protect herself in her own home if her home were
invaded, and Dr. Coldren’s testimony established the main factor in extending
her commitment was her refusal to take medication prescribed by the hospital.

3. The involuntary commitment of Appellant was against the weight of the
evidence where Dr, Coldren never confirmed whether Appellant had a frrearm
or the ability to pose a clear and present danger to others.

4, The invo luntary commitment of Appellant was against the weight of the
evidence where Dr. Coldren discharged Appellant with a diagnosis of
dementia and had considered dementia as a possible diagnosis throughout her
inpatient stay despite a diagnosis of unspecified psychosis being provided for

the purposes of the involuntary commitment.

Pursuant to Pennsylvania Rule of Appellate Procedure 1925(a), the reasons for this
Court's November 19, 2021 Decision and Order already appearing of record and addressing each
of D.L’s Errors Complained of on Appeal, the Superior Court is directed to this Court’s Decision
and Order dated November 19, 2021, where the detailed reasons for this Court’s Order are

delineated.

BY THE COURT:

 

 

The “emai Fudeman

2

 
a
Circulated 07/18/2022 01:26 pueft

IN THE COURT OF COMMON PLEAS OF

IN RE: :
: BERKS COUNTY, PENNSYLVANIA

Be zB

DL., : TERMNO.142-21MH 2 2 2
: JUDGE; MADELYN FUDEM ANG 23
So > #9
ee Fa
= <<
= > an

This case arises from a hearing under the Mental Health Procedures Ag 508 .S. 8

*

= a! 5

na my

§7103 e7. seg. (“MHPA”) before the Berks County mental health review office

petition to extend, for a period of up to 90 days, the involuntary commitment of Ramee

ob
Berks County,

Geeeieieiigy at Haven Behavioral Hospital (“Hospital”) in Reading,

DL.
Pennsylvania. t/a, age 60, was admitted to Hospital on March 31, 2021 as a result of

an involuntary commitment initiated in York County by her daughter. Notes of

; y. Le
Testimony, October 20, 2021. (“N.T.") P. 6. 13, 17-25, was alleged by her

daughter to have suffered delusions of neighbors breaking into her home and harassing

her. It was further reported that various surveillance equipment was set up and no

HL.
intruders were present. damm was observed by farnily members speaking to persons not

DL
actually present. damm had aiso threatened to shoot these intruders should she catch

them in her home, (“N,T. ™) P. 3, 14-2. Although there were some questions regarding

VPs
QP .ccess to firearms, the family reported she had no access to firearms, but she did
DL.

have access to a BB gun. Reports from the family also alleged thateisgmms had called
police so many times they no longer responded, and she was refusing to leave the house

to see medical doctors, despite the fact that she had not seen a Doctor in years, (N.T. pgs.

bes
30-31). qm was transferred to Hospital from York County following her initial

presentation, therefore, hearings on two petitions to extend the involuntary commitment

were conducted in Berks County.
The first petition to extend the involuntary commitment was heard according to
paragraph 3 of the Motion for Continuance dated June 10, 2021 filed on behalf of —
(the “Motion”): “On April 1, or 5 (counsel’s records are unclear), 2021 on the second
petition, after a hearing before the [Mlental [Health ([Rleview [0] ficer gga was
committed involuntarily for a period not to exceed 20 days pursuant to 50 PA C.S. §
7303...n0 appeal was taken.” At paragraph 4 of the Motion it is stated that a subsequent
hearing was held before the mental health review officer on April 23, 2021 pursuant to

V, he
which was committed to Hospital for a period not to exceed 90 days under the

MHPA §7304, Despite the extension for up to 90 days, ena was discharged from
Hospital on April 26", three days following the hearing. (N.T. p. 22, 10-11).

On May 13, 2021 a hearing was held by this Court ondemnanip Petition for
Review of the Certification for Extended Tnvoluntary Commitment (“Petition”). The
Petition did not request a de novo hearing, however, this Court granted petitioner’s
request for additional time to amend the Petition and gather records and information, A
status conference was held on June 10, 2021, at which time the solicitor for Berks County
appeared and did not oppose a request to further continue the time to amend the Petition
and to set a de novo hearing no less than 30 days from the date of the conference. The
hearing was set for October 5, 2021, then moved to October 20, 2021. It is noted that the
Berks County solicitor appeared but argued that Berks County was not a proper party to
the instant action a was a resident of York County. it should be noted, is
represented by the Berks County Public Defender by way of an agreement between the

Dhis
Berks County and York County Public Defenders. RewB counsel subsequently

 
amended the Petition to substitute Hospital for Berks County as Respondent. Counsel for
the Hospital appeared telephonically from Tennessee at the hearing on October 20, 2021
and requested that the physicians be permitted to testify without counsel,

At the hearing, testimony was offered by the physicians from Hospital who

Db.
treated Mg The first to testify was Dr. Sean Coldren who said he was the treating

VL
physician toidbenens and approximately one week prior to the hearing before the mental
health officer he prepared the petition to extend her commitment for up to 90 days, the

petition under review in the instant proceedings. (N.T. p.22 5-8), Dr. Coldren testified
Y.L/S
that he observed gggallillite behavior as “very paranoid”. N.T. p. 3, 14-16. He further

Y, L,’s
testified that he was informed of jagguaip family’s assertions of her “ ‘psychotic

TL.
symptoms” which he said he also personally observed fois develop-while hospitalized,

Tabh.'S
and that he also knew of the family’s reports of (sgummui& delusional claims of neighbors
coming into her house, and installation of cameras which disproved these intrusions. N.T
p. 3 16-21. Dr. Coldren further testified that he was aware of the family’s concerns over

Vibes
SEF remarks that she might need to get a gun to defend herself. N.T. p. 3 22-24.

Dr. Coldren described hecnipomee as “very guarded, hypervigilant and very
réluctant to speak with the Doctor, nurses or social workers, While he never heard her
refer to using a gun, he did hear from her about the neighbors breaking into her house.
(N.T. p. 4, 19 -25; p. 5 1-16). Dr. Coldren a on to explain the basis for his
determination to request an extension otaaiaian commitment: “her inability to process
information beyond certain areas. She couldn’t change set. If you talked about this she

could talk about how there was nothing wrong with her. There were these things going on

at home. But if you asked her hypotheticals, if you tried to get her to examine it from a

 
different way she couldn’t do it. These are hallmarks of psychosis.” [emph. added] (N.T.
p. 5, 17-23).

When questioned by the undersigned as to whether there was any way to ascertain
with any degree of medical certainty, based on what he personally observed, whether the
behaviors witha were caused by Dementia or psychosis, Dr. Coldren responded:
“That is very hard. Because psychosis can be a component of Dementia. So, she is
admitted with a diagnosis of psychosis, not schizophrenia or Bi-Polar or any of those
things because she has no track record of it. So, she is suddenly psychotic, We don’t
know why. Itis happening at a very atypically late stage in life. (N.T. p7, 10-19).

daitininbat corse! argued that under the MHPA, dementia is not a sufficient basis
for involuntary commitment. When the Court inquired further as to jcumees working
diagnosis, asking whether demamge age of 60 years is an indicator that it is more likely
dementia than it is a psychosis, or if the two are usually independent, Dr. Coldren
answered: “They are not mutually independent, The psychosis is—the symptoms that she
had, which could be from any number of causes; one of which could be Dementia.
Another could be that she is medically ill and that is causing the problem. So part of our
task in the first thirty days was making sure that there wasn’t a serious medical problem
causing it, which there wasn’t.” (N.T. p. § 1-13). He continued: “...trying to get a sense
of whether she had a serious mood disorder that manifested later in life which did not
appear to be the case. And so we are left with unspecified psychotic disorder, which is
supposed to be a tentative working diagnosis while you figure it out. And then you are

supposed to make a decision as you go along. Which way you think the actual illness is

going. Is it a~ from Dementia? Is it from a late onset of Schizophrenia? The Court: So it

 
is a diagnosis of elimination essentially? Dr. Coldren: Yeah. “(N.T, p.8, 14-24),

Dr. Coldren indicated sige was only somewhat able to independently
manage her activities of daily living (“ADL”) and required prompting from staff, thus, he
was concerned hotties ability to care for herself and her husband’s inability to
help her, as he thought the husband had some medical issues as well. (N.T. p. 10, 17-20).
However, Dr. Coldren concluded that a “main factor” in his decision to request the
extension “was that she was refusing to take antipsychotic medicine or engage in
treatment” (N.T. p. 10, 9-11), “Which [lead] me to believe that she would perhaps get
even worse than how she a very quickly. (N.T. p.10, 13-14). Dr, Coldren again raised
his concerns regarding Sigma threats to shoot any intruders at her home: “I have to go
back to the hearsay about the gun. I don’t have any way of knowing whether she had a
gun or was going to get a gun really. The Court: Did you talk to her about it at all? Dr.
Coldren: I did. The Court: And she ... Dr. Coldren: She would not engage with me on
anything. She wouldn’t tell me I have this problem. This is how I want to solve it. All she
said was I am not sick. There are people harassing me, You need to let me out. The
Court: Did you ever ask her point blank do you have a gun? I don’t think so. I believe I
assumed that she did...1 don’t have any way to know whether she had a gun or was going
to get a gun really.” (N.T. p 10, 23-25, p. 11, 1-11). He also reiterated his concerns
about her ability to care for herself (N.T. p. 11, 12-14).

Dr. Coldren testified that although dementia was a leading suspected underlying

Vins PLoS
cause for GB unspecified psychosis, the only mention of dementia in @qqqgumid chart

was in the discharge summary. The Court inquired: “And at any point during your

treatment of this patient, did you consider Dementia as a likely cause of the psychosis?

 
Dr. Coldren: Yes. Throughout. The Court: But it wasn't mentioned in the records at all?
Dr. Coldren: No. We discussed it vigorously at our team meetings, but I reviewed the
records the other day and I didn’t mark it in, and neither did any of the other people who
saw her.” (N.T. pgs. 16-17). The Court then asked Dr. Coldren: “You just went through a
host of different reasons that can cause... psychosis. It can be medical, it can be, you
know, late manifestation of some other issue. But it can also be Dementia. And as her age
showed that any of those other causes, if you ruled out the possibility of a medical cause,
all of the other causes are less likely because of her age. It would be very late onset for
some of the other causes right? Dr. Coldren: Well medical issues become more likely as
you get older. The Court: You ruled those out? Dr. Coldren: Yes. The Court: So why
would you not have at some point had have said likely caused by Dementia? Dr. Coldren:
I'don’t want to put that in unless I was sure. The Court: You said you can’t be sure unless
you have an autopsy? Dr. Coldren: Right. Yeah. One of the things that I have to be very
careful of is what label J hang on people.” (N.T. p. 17). The Court continued: How can
you be sure that that somebody is suffering from psychosis caused solely by Dementia
other than an autopsy? Dr. Coldren: Sure. Sure. By the preponderance of factors. It just is
what factors are present and what are absent, Somewhat in the nature of the symptoms. If
there is cognitive incapacity that you can see separate from the psychosis, all of those
things can combine to make you feel that it is more and more likely, The Court: Did she
have that? Dr. Coldren: Yes. The Court: She did? Dr. Coldren: Yes. But to nail it down
you want a functional assessment. Something like what Office of Aging does. And
neuropsychological testing. The Court: And was there ever any neuropsychological

testing or functional assessment done for her? Dr. Coldren: Those are things that I wanted

 
to get done and why I had not... The Cowt: Why weren’t those things done when you
ruled out medical reasons and you knew that it would be late onset for the other things?
Why wouldn’t you automatically do those things? Dr. Coldren: Logistically it is difficult
to get a neuropsychologist to come into the Hospital. Also, clinically, if a person is in an
active psychosis, that distorts the results of the heuropsychological testing. The Court: [
see. Dr. Coldren: So routinely, what happens is that you try to get the psychosis as well as
possible. Neuropsychological testing is a complex battery of things. So what I wanted
and recommended on her discharge is that she follow up and get that done. The Office of
Aging assessment was applied for. The Court: It was? When? Dr. Coldren: I will say a
weekish before she was discharged. (N.T pgs. 18-19).

In summary, Dr. Coldren conceded that dementia was not listed in the Hospital
records as a suspected underlying cause ofaanitiacsvehosis but it was nonetheless
increasingly the leading suspected cause as other possible causes were ruled out, He
requested an extension of up to 90 days because, at the time he prepared the petition for
up to 90 days’ extension, he betievedeamane was a threat to her own safety, and that of
others due to her delusional thinking; her failure to take all prescribed antipsychotic
medicine, her inability to independently attend to her own ADLs without prompting and
support from Hospital staff and his understanding that her husband was unable to provide
adequate support; and care at home and perhaps paramount, her threats to shoot any of
the intruders she delusionally believed she saw in her home,

Dr. Coldren did not testify at the hearing held on the Petition to extend (which he

prepared), pursuant to MHPA § 7304 because he was out on vacation at the time of the

hearing. Dr, Marian Georgiev, who represented the Hospital at that hearing, testified that

 
Dib S
he requested the extension of up to 90 days based upon his evaluation of \apepatn

behavior as “very paranoid, delusional toward medical staff, denied that she had any
mental problems” and that although pew 23 cooperative in taking medicines to
address her medical conditions including high blood pressure and a urinary tract
infection, consistent with her denial of any mental health issues, she refused to take her
anti-psychotic medications. (N.T, p.35 17-25; p. 36, 1- 4). Dr. Geogiev testified that
more than a week before the hearing he administered anti-psychotic medications by
injection over ipmaname objection and her refusal to take the medicine orally, but she
continued to believe that she did not need psychotropic medication. Subsequently, he
believed she might have begun to take the medicine orally, but only because she knew it
would be injected if she refused, (N.T. p. 38, 8-25; p. 39, 1-18).

?D. Lig D, be; =
eae counsel argues that, according to Dr. Geogiev, lume was independent

in taking care of her ADLs (N.T.p. 42); and that at the time Dr. Georgiev saw a
before the hearing she was taking her antipsychotic medication orally. (N.T. p. 46).
However, this is a selective application and substantial mischaracterization of Dr.
Gerogiev’s testimony. By the Court: “But you thought she was capable of caring for
herself?” Dr, Georgiev: “Well, she was eating and sleeping well. She said when she is
going to be discharged, she is not going to take her medications... Because she doesn’t
need them. Because she does not believe she has any mental illness.” (N.T. p. 42, 1-8).

DLs ViL.’s

SV counsel further argued that BElkethreat to shoot people was limited to

intruders in her home, not her family. However, Dr. Georgiev’s testimony was that
P.L.

amb told him “she believed that intruders were going into her home, harassing her,

stealing her thing[s]. She was talking she wanted to shoot them.” (N.T. pp. 36, 5-15).

 
De
Counsel for Gig, in Petitioner’s Proposed Conclusions of Law, cites to MHPA

§7102 for its provision, in pertinent part, that “persons who are mentally retarded, senile,
alcoholic or drug dependent shall receive mental health treatment only if they are also
diagnosed as mentally ill, but these conditions of themselves shall not be deemed to

constitute mental illness”, [Emph. Added]. Additionally, and MHPA § 7301 is cited for

 

 

the provision that “Persons who may be subject to involuntary emergency examination
and treatment subsection (a) Person Subject.--- Whenever a person is severely mentally
disabled and in need of treatment, he may be made subject to involuntary emergency
examination and treatment. A person is severely mentally disabled when, as the result of

mental illness (Emph. Added], his capacity to exercise self-control, judgment, and

 

discretion in the conduct of his affairs and social relations or to care for his own personal
needs is so lessened that he poses a clear and present danger of harm to others or
himself.”
ypu.

Counsel for Samm argues that, “As described by Dr. Coldren and consistent with

webmd.com, the unspecified psychosis which was the listed “diagnosis” that formed the
v. L. ’s * » . +

basis for ji commitment is a symptom and not a disease and which can be
caused by a number of possible diseases including physical medical conditions,
schizophrenia and bipolar disorders (that is mental illnesses) or dementia (webmd also
lists substance abuse, extreme stress and trauma as possible causes).”

First, no evidence was admitted regarding “webmd”, so no regard will be paid to
its references. Nonetheless, it appears that the argument rests on the assumption that
Dv.

Gage suffered from dementia which is insufficient as a diagnosis to support an

involuntary commitment. However, the argument completely disregards the testimony of

 
at,
\
’

Vhs

Gia physicians that she was delusional; imagined intruders in her home; threatened

to shoot them; said she would discontinue taking anti-psychotic medications if
discharged; was paranoid about her daughter and medical staff and with the
understanding that her husband was unable to provide the support and care she would
need to continue treatment on a regular basis, the Hospital was the least restrictive setting
for the care she required.

Petitioner argues that the MHPA places upon the party seeking involuntary
commitment, in this case the Hospital, the burden to prove by clear and convincing
evidence that the person to be committed is such a person as described in MHPA §7301.
Petitioner argues and that Hospital has failed to establish by clear and convincing
evidence thaws suffered from a mental illness. It is further argued in Petitioner’s
Proposed Conclusions of Law that:

The Doctor’s testimony was to the effect that the ‘diagnosis’ of unspecified
psychosis was something of a Stop gap while they figured out what was causing the
psychosis, that is, as the court characterized it a “diagnosis of elimination’. In other
words, the Hospital had yet to determine the cause of the psychosis and one of the two
possibilities was mental illness, cSnuianme may indeed have been seriously mentally
disabled but at the time of the 304 proceeding the doctors had yet to determine that she
was so due to a mental illness,

This argument is specious as it rests upon a foundation of selective disregard of
critical testimony. The second extension was requested based upon maine delusional,

paranoid thoughts, threats against others, denial of any mental illness, and statements that

she would discontinue any psychotropic medications upon discharge, The extension was

10

 
requested for the precise purpose of allowing the necessary time to conduct further
testing and medication adjustments to provide a clearer indication of the underlying cause
Dig Dis
Of GR psychosis. It was understood by QB doctors, at the time the request for
the 90 day extension was drafted, that her husband was not able to provide the necessary
Support and care she required, so the Hospital was the least restrictive alternative, When,
at the time of her release, her husband presented and said he could provide the care and
support she needed, and a plan doctors considered feasible was in place for the necessary
testing and treatment to be administered and conducted on an outpatient basis, the

V.L7s
physicians consented to MMB discharge. Indeed, the record is contrary to the

3
argument thet iim only condition was dementia, The record is replete with reports
from the family and evaluations of physicians of paranoid, delusional and psychotic
thinking, and denial of these symptoms of a. accompanied by threats to stop taking
medication and to shoot imaginary intruders, Thus, the determination, under the MHPA
that a person must suffered from a mental health condition sufficient to support an
extension of her involuntary commitment is the same determination of the Court

following the hearing de Novo.

BY THE COURT:

Niu —

The Hotforable Midetyf 8. Fudeman

11